— Judgment unanimously affirmed. Memorandum: From our review of the evidence, we conclude that defendant’s conviction of unlawful imprisonment in the second degree and assault in the third degree was supported by legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Because defendant failed to assert before the trial court that his conviction of unlawful imprisonment in the second degree was barred by the merger doctrine, that claim has not been preserved for our review (see, People v Salimi, 159 AD2d 658, lv denied 76 NY2d 742; People v Udzinski, 146 AD2d 245, 250, lv denied 74 NY2d 853; People v Wilsey, 99 AD2d 877).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — Assault, 3rd Degree.) Present — Denman, P. J., Boomer, Balio, Lawton and Fallon, JJ.